OPINION — AG — **** SHERIFF — CONVICTION FOR FEDERAL FELONY OKLAHOMA MISDEMEANOR — CARRYING FIREARMS **** IF A PERSON IS CONVICTED OF AN OFFENSE WHICH IS A FELONY AGAINST THE UNITED STATES AND SUCH OFFENSE IS A MISDEMEANOR UNDER OKLAHOMA LAWS, SUCH CONVICTION BY THE FEDERAL COURT DOES NOT DISQUALIFY THE PERSON AS A CANDIDATE FOR THE OFFICE OF SHERIFF. SUCH PERSON, IF ELECTED SHERIFF, IS PERMITTED TO CARRY ARMS AS PROVIDED IN 21 Ohio St. 1961 1274 [21-1274] CITE: ARTICLE III, SECTION 1, 19 Ohio St. 1961 132 [19-132], 26 Ohio St. 1961 162 [26-162], 2 Ohio St. 1961 1283 [2-1283], 21 Ohio St. 1961 1274 [21-1274] (MARVIN E. SPEARS)